PER CURIAM:
Richard M. Fonda appeals the district court’s orders dismissing his civil action for failure to comply with the in forma pauperis consent form and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fonda v. Everett, No. 1:08-cv-00082-JCC-TRJ (E.D. Va. Apr. 7, 2008; filed May 13, 2008 & entered May 14, 2008). We deny Fonda’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *221the court and argument would not aid the decisional process.

AFFIRMED.